October 15, 2013 Via Edgar ATTORNEYS AT LAW MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE pfetzer@foley.com EMAIL CLIENT/MATTER NUMBER 060587-0103 Securities and Exchange Commission treet, N.E. Washington, D.C. 30549 Re: FMI Common Stock Fund, Inc. – Definitve Proxy Materials Ladies and Gentlemen: On behalf of FMI Common Stock Fund, Inc., a Wisconsin corporation (the “Company”), we are hereby transmitting for filing pursuant to Rule 14a-6(b) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company’s definitive notice of special meeting, definitive proxy statement and definitive form of proxy (under the cover page required by Rule 14a-6(m) and Schedule 14A of the Exchange Act) for use in conjunction with a special meeting of shareholders of the FMI Common Stock Fund, the sole series of the Company, to be held on November25, 2013 (the “Special Meeting”). The only substantive matter to be considered at the Special Meeting is the approval of an agreement and plan of reorganization. If you have any questions or comments regarding this filing, please call Peter D. Fetzer at (414) 297-5596. Very truly yours, /s/Peter D. Fetzer Peter D. Fetzer Attachments BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
